RESOLUCIÓN
El Tribunal de Circuito de Apelaciones ha mudado su sede a un edificio localizado en la calle César González, esquina Ave. Jesús T. Piñero. A partir del día de hoy, la presentación de escritos y documentos se hará en la nueva sede.
Considerando que la mudanza del tribunal puede oca-sionar confusión y que los litigantes no puedan cumplir con el horario para la presentación de escritos, afectándose con ello el acceso de la ciudadanía a dicho foro, se enmienda provisionalmente la Regla 5 del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A, para extender el horario de la Secretaría del Tribunal de Circuito de Apelaciones hasta las 6:30 de la tarde, únicamente del 29 de septiembre al 10 de octubre de 2003, incluso ambas fechas.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Patricia Otón Olivieri Secretaria del Tribunal Supremo